 
 
I 
108th CONGRESS
2d Session
H. R. 4539 
IN THE HOUSE OF REPRESENTATIVES 
 
June 9, 2004 
Mr. Langevin introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To suspend temporarily the duty on Pigment Yellow 214. 
 
 
1.Pigment Yellow 214 
(a)In generalSubchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.34.52Pigment Yellow 214 (CAS No. 254430–12–5) (provided for in subheading 3204.17.90)FreeNo changeNo changeOn or before 12/31/2006 . 
(b)Effective dateThe amendment made by subsection (a) applies with respect to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
 
